DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed on 10/11/2021 has been entered.
1) Claims pending: 44-52, 54-59, and 62-63.
2) Claims amended: 
	(1) independent claims 44, 49 and 57.
	(2) Dependent claims: 45, 46, 47, 48, 50, 51, 52, 54, 55, 56, 58, 59, 62 and 63.   
3) Claims canceled: 
(1) Dependent claims: 53, 60, 61.
The pending claims comprise 3 groups of similar scope.  
1) method1 : 44-48, and  
2) method2: 49-52, 54-56, and 
3) method3: 57-59, 62-63. 
The pending claims comprise 3 groups of similar scope.  
As of 10/11/2021, independent claim 44 is as followed:






by a plurality of users using a fact-checking system, the method comprising: 
[1] a computer of the fact-checking system receiving the factual statement from a computerized device of an author through a network; 
[2] the fact-checking system making accessible the factual statement to the plurality of users over the network; 
[3] a plurality of computerized devices of the users each communicating to the fact-checking system one or more fact-based opinions in relation to the factual statement, each fact-based opinion comprising a hyperlink associated with at least one factual source backing or negating the validity of the factual statement; 
[4] the fact-checking system making accessible the fact-based opinion to the plurality of users over the network; 
[5] the computerized device of a user sending a non-conformity alert to the author in relation with the factual statement or one of the fact-based opinions, the non- conformity alert comprising at least one non-conforming rule of a set of rules of a code of conduct in relation to allowed actions associated with the factual statement; 
[6] the fact-checking system gathering a reputational rating associated with the at least one submitted factual source of the hyperlink; 
[7] the fact-checking system calculating a responsiveness value of the author in relation with processing one or more received alerts about at least one of the fact-based opinions; 
[8] the computer automatically calculating a confidence level of the factual statement as a function of the reputational rating and of the calculated responsiveness value of any one or a combination of the first validity indicators, wherein a higher responsiveness value increases the confidence level; 
[9] the fact-checking system establishing the factual statement as valid if the confidence level is higher than a predetermined value.
Claim Rejections - 35 USC § 112
Claims 44-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claim 44, step [8], the phrase “calculating a confidence level of the factual statement … and of the calculated responsiveness value of any one or a combination of the first validity indicators” is vague because it’s not what it means by “of any one or a combination of the first validity indicators”?  It’s not clear what it means by “of any one” and it’s not clear how “a combination of first indicators” are determined and how it’s related to the confidence level of the factual statement.
“[8] the computer automatically calculating a confidence level of the factual statement as a function of the reputational rating and of the calculated responsiveness value of any one or a combination of the first validity indicators, wherein a higher responsiveness value increases the confidence level; “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Claims 44-52, 54-59 and 62-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., (1) law of nature, (2) natural phenomenon, and (3) abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.

Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: In the instant case, 
 are directed to a series of steps for validating a factual statement. 
(step 1: yes)
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A: 
(1) Prong 1: Does the claim recites any judicial exceptions, including certain groups of abstract ideas (i.e., mathematical concepts, certain method of organizing human activities such as fundamental economic practice, or mental process); and
(2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP 2106.05(a)-(c), €-(h) (9th ed. Rev. 08.2017, Jan. 2018).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
 
Claims 44-52, 54-59 and 62-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: Independent claim 44 recite(s) a concept of validating a factual statement, by evaluating the validity parameters about the statement (fact) such as: 
(1) opinions associated with the factual statement (step 3), and 
(2) alert flagged with respect to the factual statement (step 5), 
reputational rating value of the statement or (2i) time of reaction of the author with respect to the alert, 
(4) a calculated confidence level of the factual statement as a function of the reputational rating and the calculated responsiveness value (step 8) , and 
(5) a determination of the confidence level with respect to a threshold value (step 9). 
which is a concept/plan and squarely within the realm of abstract idea.  
Note that there is a citation of a  “fact checking system”, but this merely represented by a generic computer for carrying out the function of checking fact.  There are no elemental structures with respect to the “fact checking system”.  
In summary, the steps include the steps that a person would perform when analyzing various well known evidential parameters to support a fact or statement.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).
Claim 1 recites a method, comprising:	
[1], [2], [3] receiving the statement, comment, alert, etc.	Data gathering, insignificant extra-solution activity step.

[4] associating a validity indicator to the statement. 		Mental process.

[5] calculate a confidence level of the statement.		Mental process.

[6] validating the statement based on comparison of
the confidence level to a threshold. 			Mental process.

 (2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
See, for example, ¶¶ [0084-0085] and Fig. 5, of applicant’s specification.  
	
    PNG
    media_image2.png
    370
    600
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    563
    600
    media_image3.png
    Greyscale

For example, the application server 600 in Fig. 5 are broadly applied at a high level of generality to perform the recited functions.  The computing device, interface, memory, communication interface, etc., are part of a computer system, see Spec. [0080-0090], Fig. 2.  The computer may be any type of computer that is capable of carrying out the functions of the invention.  Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions and data storage).  In other words, the claimed processor is a general purpose computer and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
is not integrated into a practical application because steps or features of:
(1) opinions associated with the factual statement (step 3), and 
(2) alert flagged with respect to the factual statement (step 5), 
(3) association of validity indicator to the factual statement, wherein the indicator is related to (i) the reputational rating value of the statement or (2i) time of reaction of the author with respect to the alert, 
(4) a calculated confidence level of the factual statement as a function of the reputational rating and the calculated responsiveness value (step 8) , and 
(5) a determination of the confidence level with respect to a threshold value (step 9),
are well known practices for determining the validity of evidence of a fact or statement.  
Furthermore, the business or process event/condition analysis steps are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs.
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “application server” to perform the cited “statement validating” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply recite steps of determining the validity of a factual statement by 
(1) opinions associated with the factual statement (step 3), and 
(2) alert flagged with respect to the factual statement (step 5), 
(3) association of validity indicator to the factual statement, wherein the indicator is related to (i) the reputational rating value of the statement or (2i) time of reaction of the author with respect to the alert, 
(4) a calculated confidence level of the factual statement as a function of the reputational rating and the calculated responsiveness value (step 8) , and 
(5) a determination of the confidence level with respect to a threshold value (step 9),
are well known practices for determining the validity of evidence of a fact or statement.  
, are well known practices for determining the validity of evidence of a fact or statement, as performed by a generic computer. As shown in the specification ¶¶ [0015-0100], the  claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of validating gathering reliable facts, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Fig. 2 and Fig. 5, to carry out the steps [1]-[9] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, making accessible, communicating, generating a reputational value, calculating a responsiveness value, calculating a confidence level, and establishing a valid factual statement, etc.) See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
As for dep. claim 45 (part of 44 (method)), which deals with validity indicator parameters, value and evidence, this further limits the scope of the abstract idea “validity analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 45 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 46 (part of 44 (method)), which deals with validity indicator parameters, value and evidence, this further limits the scope of the abstract idea “validity analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract 
As for dep. claims 47-48 (part of 44 (method)), which deals with factual statement validity parameters, comment, alert, non-compliance, this further limits the scope of the abstract idea “validity analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 47-48 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 44-52, 54-59 and 62-63 on 10/11/2021, are noted and the results are as followed:
I. 101 Issues:
	Applicant’s comments on pages 14-15 that the “fact checking system” is not a generic computer with generic functions are not persuasive because the steps of the claims, receiving information (factual statement), making accessible, communicating exchanging such as sending information (opinions) or data processing with other computers, sending information (alert), receiving information/data (reputational rating), calculating a value (responsive level and confidence level) and comparing value and indicating result (valid or not) appears to be generic computer functions. 
	Applicant ‘s comment on the bottom of page 14 that the current fact-checking system and with other users for the validation allows an improvement in the technology and technical improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  
	See, for example, ¶¶ [0084-0085] and Fig. 5, of applicant’s specification.  
	
    PNG
    media_image2.png
    370
    600
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    563
    600
    media_image3.png
    Greyscale

For example, the application server 600 in Fig. 5 are broadly applied at a high level of generality to perform the recited functions.  The computing device, interface, memory, communication interface, etc., are part of a computer system, see Spec. [0080-0090], Fig. 2.  The computer may be any type of computer that is capable of carrying out the functions of the invention.  Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions and data storage).  In other words, the claimed processor is a general purpose computer and is not regarded as a particular machine.  
Applicant’s comments with respect to the usage of a hyperlink is noted, but the hyperlink is not positively cited as being activated but merely a feature of the opinion information element or factual source element/data.
“[3] …..each fact-based opinion comprising a hyperlink associated with at least one factual source backing or negating the validity of the factual statement;”
[6] the fact-checking system gathering a reputational rating associated with the at least one submitted factual source of the hyperlink; 
II. 112, 2nd or (b) Rejections:
None.  
III. 103 Rejections:
None.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689